[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 11-12617                DECEMBER 13, 2011
                            Argument Calendar                 JOHN LEY
                        ________________________               CLERK


                    D.C. Docket No. 1:10-cv-00853-CAP

LUIS E. RAMOS,

                                        Plaintiff-Counter Defendant-Appellant,

                                   versus

CKS PACKAGING, INC.,
JEFF ELBON,
DREW SEWELL,

                                     Defendants-Counter Claimants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                            (December 13, 2011)

Before BARKETT, HULL and BLACK, Circuit Judges.

PER CURIAM:
      Luis Ramos, proceeding pro se, appeals the district court’s order overruling

his objections to the settlement of his age and disability employment action

brought under the Americans with Disabilities Act, 42 U.S.C. §§ 12112(a) and

12203(a) (“ADA”), the Age Discrimination in Employment Act, 29 U.S.C.

§ 623(a)(1) and (d) (“ADEA”), and the Fair Labor Standards Act, 29 U.S.C. § 216

(“FLSA”). Before the district court, Ramos argued that he was entitled to revoke

the settlement of his employment action because, under the Older Workers Benefit

Protection Act of 1990 (“OWBPA”), he had a seven-day window to revoke the

agreement from the time of its execution. On appeal, Ramos argues instead that

his decision to settle the employment action was the result of the undue influence

and economic duress of his prior counsel. Ramos does not raise an argument in

his initial appellate brief regarding any right to revoke the agreement under the

OWBPA.

      CKS Packaging, Inc., Jeff Elbon, and Drew Sewell (collectively, “CKS”),

argue that the district court did not err in overruling Ramos’s objections because,

inter alia, Ramos waived the argument he raises on appeal by failing to raise it

before the district court. CKS has also moved for sanctions against Ramos, which

will be addressed by separate order.

      We review a district court’s decision to enforce a settlement agreement for

                                          2
an abuse of discretion. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir.

1999). However, we will generally only review claims that have been raised

before the district court. Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587,

598-99 (11th Cir. 1995). In addition, although we will construe pro se briefs

liberally, “issues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      Because Ramos failed to raise in the district court, the claim he makes on

appeal, concerning the undue influence and economic duress of his prior counsel,

Ramos has waived that issue and we will not consider it on appeal. Resolution

Trust Corp., 43 F.3d at 598-99. Additionally, Ramos has also abandoned the

issues he raised in the district court by failing to raise them in his initial appellate

brief. See Timson, 518 F.3d at 874.

      Accordingly, upon review of the record and the parties’ briefs, we affirm.

      AFFIRMED.




                                            3